                                         UNITED STATES DISTRICT COURT 
                                        WESTERN DISTRICT OF KENTUCKY 
                                            BOWLING GREEN DIVISION 
                                       CIVIL ACTION NO. 1:18‐CV‐00060‐LLK 
                                                         
SARAH E. McCORMACK                                                                                    PLAINTIFF 

v. 

NANCY A. BERRYHILL, Acting Commissioner of Social Security                                            DEFENDANT 

                                     MEMORANDUM OPINION AND ORDER 

         This matter  is before the  Court on Plaintiff's  complaint seeking judicial review, pursuant  to 42 

U.S.C.  §  405(g),  of  the  final  decision  of  the  Commissioner  terminating  her  receipt  of  Social  Security 

disability benefits, effective March 1, 2013.  The fact and law summaries of the parties are at Dockets # 

13  and  18.    The  parties  have  consented  to  the  jurisdiction  of  the  undersigned  Magistrate  Judge  to 

determine this case, with any appeal lying before the Sixth Circuit Court of Appeals.  (Docket # 11.)  The 

matter is ripe for determination. 

         Because the Administrative Law Judge (“ALJ’s”) denial of Plaintiff’s request for a supplemental 

hearing  violated  HALLEX  procedure  and  Due  Process,  the  Court  will  REMAND  this  matter  to  the 

Commissioner for a new decision and further administrative proceedings. 

                                    Background facts and procedural history 

         Plaintiff  was  born  in  1986,  and,  in  1997,  the  Commissioner  awarded  her  childhood  disability 

benefits due to mental impairment.  [Administrative Record (“AR”) at 23, 1155.]  In March 2013, the Social 

Security Administration terminated her benefits, finding that her disability ceased, effective March 2013.  

[AR at 34.] 

         In February 2017, the ALJ conducted the administrative hearing.  [Hearing transcript, AR at 43‐

66.]    Plaintiff  represented  herself.    [AR  at  45.]    The  ALJ  admitted  Exhibits  #  1A  through  26F  into  the 

administrative  record.    [AR  at  51.]    The  ALJ  informed  Plaintiff  that  he  was  trying  to  obtain  additional 

medical records but had not yet received them.  [AR at 50‐51.] 

                                                           1 
 
              After  the  hearing,  the  ALJ  successfully  obtained  additional  evidence.    As  required  by  internal 

agency  (HALLEX) rules, the ALJ sent Plaintiff a so‐called “proffer”  letter dated  April 19, 2017.   Plaintiff 

appended a copy of the ALJ’s proffer letter to her fact and law summary at Docket # 13‐1.  See Social 

Security Administration, Office of Hearings and Appeals, Litigation Law Manual (HALLEX) I‐2‐7‐1, 1993 WL 

751906 (“post‐hearing evidence ‐‐ when proffer is required”), HALLEX I‐2‐7‐30, 1993 WL 643048 (“proffer 

procedures”).  The letter explained that the ALJ had “secured additional evidence that I propose to enter 

into the record” and that the ALJ was giving Plaintiff a 10‐day opportunity to review, comment on, respond 

to, object to, refute, or make legal argument regarding the new, enclosed post‐hearing evidence.  (Docket 

# 13‐1.)  The letter identified the new evidence as consisting of Exhibits # 27F through 41F.  (Id.)   

              On or about April 27, 2017, Plaintiff obtained (on her own initiative) and submitted to the ALJ 

additional evidence, Exhibits # 42F, 43F, and 44F.  [AR at 1152‐1167.]  The Administration noted that “I 

called [Plaintiff] and confirmed that she is the one that mailed in the new medical evidence, so these items 

will not need to be proffered” to Plaintiff.  [AR at 268.]1 

              In  July  2017,  the  ALJ  issued  the  Commissioner’s  final  decision.    [AR  at  23‐34.]    The  ALJ 

acknowledged that the administrative record had been supplemented to include additional post‐hearing 

evidence ‐‐ some of which the ALJ obtained and proffered to Plaintiff (Exhibits # 27F through 41F) and 

some of which Plaintiff obtained and submitted to the ALJ (Exhibits # 42F, 43F, and 44F).  [AR at 30.] 

              The ALJ affirmed the prior termination of benefits (effective March 1, 2013) and further found 

that Plaintiff “has not become disabled again since [March 1, 2013].”  [AR at 34.]   

                           The ALJ’s denial of Plaintiff’s request for a supplemental hearing 
                           violated the requirements of HALLEX I‐2‐7‐1 and HALLEX I‐2‐7‐30. 
                                                                 
              The  ALJ’s  proffer  letter  conditionally  offered  Plaintiff  a  supplemental  hearing  ‐‐  the  condition 

being that, if Plaintiff requested the hearing, the ALJ would determine whether the hearing was required: 

                                                            
1
  Consistent with the Administration’s note, HALLEX I‐2‐7‐1 provides that “[a]n ALJ will not proffer post‐hearing 
evidence when … [t]he evidence was submitted by the claimant.”  

                                                               2 
 
         You may request a supplemental hearing.  However, you will not be eligible for a supplemental 
         hearing if: 
          
         I admit non‐opinion evidence into the record but do not cite to or otherwise rely on the additional 
         evidence when making a finding; or  
          
         The evidence is of a nature that has no significant impact on the outcome or processing of your 
         claim (e.g., medical treatment for a common ailment that I reasonably find is unrelated to your 
         impairment(s)). 
          
         …  Unless I determine that you are eligible for a supplemental hearing, I will then enter the new 
         evidence in the record and issue my decision. 
 
(Docket # 13‐1.) 
 
        Plaintiff requested a supplemental hearing, and the ALJ denied the request in his written decision 

terminating benefits.  The denial was based on a finding that a supplemental hearing was not required: 

        [W]ith  additional  information  that  she  submitted  at  the  hearing,  the  undersigned  was  able  to 
        obtain  additional  medical  evidence  that  has  been  properly  proffered  and  made  a  part  of  the 
        record; and the undersigned has additionally considered other medical evidence submitted by the 
        claimant (Exs. 27F‐44F).  However, she has since quested a supplemental hearing due to the new 
        records;  but  the  undersigned  denies  this  request,  noting  that  she  did  not  voice  any  actual 
        concerns regard the accuracy or legitimacy of any of the newly obtained records.   
         
[AR at 30.]   

         Plaintiff argues that the ALJ erred in denying her request for a supplemental hearing. 

         HALLEX  I‐2‐7‐1  contemplates  (assumes)  that  an  ALJ’s  proffer  letter  to  a  claimant  will  either 

unconditionally offer or not offer a supplemental hearing.  HALLEX I‐2‐7‐1 identifies the circumstances in 

which an ALJ must extend such an (unconditional) offer.  HALLEX I‐2‐7‐30, in turn, provides that “[i]f the 

ALJ offered the opportunity for a supplemental hearing with proffered evidence and the claimant requests 

a supplemental hearing, the ALJ must grant the request unless the ALJ has already decided to issue a fully 

favorable  decision.”    HALLEX  I‐2‐7‐30.    “The  ALJ  must  grant  the  request  even  if  the  opportunity  for  a 

supplemental hearing was offered by mistake.”  Id.   

         The  ALJ’s  denial  of  Plaintiff’s  request  for  a  supplemental  hearing  violated  the  requirements  of 

HALLEX I‐2‐7‐30 because Plaintiff’s request was denied in connection with a fully unfavorable decision.  


                                                          3 
 
              Additionally,  the  ALJ’s  conditional  offer  violated  HALLEX  I‐2‐7‐1,  which  required  an 

unconditionally  offer.    HALLEX  I‐2‐7‐1  identifies  only  two  exceptions  to  the  general  rule  of  conducting 

supplemental hearings upon request, and neither applies in this case: 

       … an ALJ will offer the claimant the opportunity for a supplemental hearing unless: 
        
       • The ALJ admits non‐opinion evidence into the record but does not cite to or otherwise rely on 
       the additional evidence when making a finding; or 
        
       • The evidence is of a nature that it has no significant impact on the outcome or processing of the 
       claim (e.g., medical treatment for a common ailment that the ALJ reasonably finds is unrelated to 
       the claimant's impairment(s)). 
        
HALLEX  I‐2‐7‐1.2    The  ALJ’s  decision  extensively  “cite[d]  to  and  otherwise  rel[ied]  on  the  additional 

evidence,” HALLEX I‐2‐7‐1, at Exhibits # 27F through 41F in support of the ALJ’s finding of a non‐disabling 

mental impairment.  [AR at 26, 29, 30, 31, 32.]  The evidence had a “significant impact on the outcome” 

of Plaintiff’s claim.  HALLEX I‐2‐7‐1.  Therefore, the ALJ’s extension to Plaintiff of only a conditional offer 

of a supplemental hearing violated the requirements of HALLEX I‐2‐7‐1. 

              The ALJ’s denial of Plaintiff’s request for a supplemental hearing violated Due Process. 
                                                              
              A HALLEX violation alone does not constitute a Due Process violation.  Bowie v. Comm’r of Soc. 

Sec., 539 F.3d 395, 397‐98 (6th Cir. 2008).  For the reasons below, however, the facts of this case rise to 

the level of a Due Process violation. 

               “Due Process requires that a social security hearing be ‘full and fair.’”  Adams v. Comm’r, 55 F. 

App’x 279, 286 (6th Cir. 2003) (quoting Flatford v. Sec’y of Health & Human Services, 93 F.3d 1296, 1305 

(6th Cir. 1996)).  This requirement calls for a reviewing court to consider the risk of error associated with 

“the procedure used [by the ALJ], and the probable value, if any, of additional or substitute procedural 

safeguards.”    Id.    In  this  case,  the  procedure  used  by  the  ALJ  was  to  issue  a  denial  decision  without 

affording Plaintiff an opportunity to comment and argue on the evidence; the additional safeguard would 



                                                            
2
     The ALJ’s proffer letter reflects this language from HALLEX I‐2‐7‐1.  (Docket # 13‐1.) 

                                                               4 
 
have been to conduct a supplemental hearing (at which Plaintiff could have commented and argued); and 

the risk associated with the ALJ’s procedure is that the ALJ may have “seen” the evidence differently. 

              While it did not specifically apply the Flatford test, the Sixth Circuit has recognized that an ALJ’s 

having  denied  a  claimant  the  opportunity  to  “review  or  rebut  [a  post‐hearing]  supplemental  report  … 

violated [the claimant’s] due process rights.”  Watkins v. Sec’y of Health & Human Services, No. 93‐1363, 

1993 WL 393075, at *2 (6th Cir. 1993).  

              In Gaines v. Comm’r, No. 1:12‐CV‐276, 2013 WL 4494966 (E.D. Tenn. Aug. 20, 2013), the District 

Court applied the Flatford test and determined that the ALJ’s failure to proffer post‐hearing evidence to 

Gaines resulted in sufficient risk of improper denial of Gaines’ disability claim to establish a Due Process 

violation.  If  given a full and fair opportunity to  do so, there was a reasonable probability  that  Gaines 

“would  have  responded  to  this  new  evidence,  making  many  of  the  same  arguments  made  herein  [on 

judicial review].”  Id. at *10.  While Gaines “has an opportunity now [upon judicial review of the ALJ’s 

decision] to comment on [the new evidence], now is not the time.” Id. at *9.  A fundamental requirement 

of Due Process is “the opportunity to be heard at a meaningful time and in a meaningful manner.”  Id. 

(quoting Mathews v. Eldridge, 424 U.S. 319, 333 (1976)).   

              From a Due Process standpoint, it is important that claimants be given a full and fair opportunity 

to review all of the evidence, comment on the evidence, and argue how the law applies to the facts.3  The 

need to comment and argue was arguably even greater in this case because Plaintiff was representing 

herself without the benefit of counsel.  While the ALJ’s proffer letter extended a 10‐day opportunity to 

review, comment, and argue, it simultaneously stated that “[y]ou may request a supplemental hearing.”  

(Docket # 13‐1.)  In requesting a supplemental hearing, the pro‐se Plaintiff may reasonably have believed 

that the ALJ was offering her an opportunity to comment and argue orally at a hearing rather than formally 

in writing. 

                                                            
3
     The need to comment and argue is distinct from the need to cross examine. 

                                                               5 
 
              Even if the ALJ’s offer to comment and argue (within 10 days) satisfied Due Process with respect 

to  the  proffered  evidence  (Exhibits  #  27F  through  41F),  the  proffer  letter  was  silent  on  the  issues  of 

whether and how Plaintiff would be afforded an opportunity to comment and argue with respect to the 

evidence she obtained and submitted (Exhibits # 42F, 43F, 44F).  For example, Plaintiff submitted notes 

from her treating psychiatrist, Mrinal Mullick, taken during her December 2015 psychiatric hospitalization.  

[Exhibit # 43F, AR at 1155‐57.]  The pro‐se Plaintiff may reasonably have assumed that she would be able 

to comment and argue the significance of Dr. Mullick’s notes at a supplemental hearing.4   

              A remand for a new decision and further administrative proceedings is required because the ALJ’s 

denial of Plaintiff’s request for a supplemental hearing violated Due Process.5 

                                                                Order 

              Because  the  ALJ’s  denial  of  Plaintiff’s  request  for  a  supplemental  hearing  violated  HALLEX 

procedure and Due Process, this matter is hereby REMANDED to the Commissioner for a supplemental 

hearing,  a  new  decision,  and  any  further  proceedings  deemed  necessary  and  appropriate  by  the 

Commissioner. 


March 13, 2019




                                                            
4
   Additionally, if the ALJ had scheduled the requested supplemental hearing, Plaintiff may have obtained counsel 
(perhaps present counsel) to assist her at the hearing. 
5
   The Court does not reach Plaintiff’s final argument that the ALJ’s mental residual functional capacity (RFC) finding 
was not supported by substantial evidence in light of the findings [Exhibit # 43F, AR at 1155‐57] of the treating 
psychiatrist, Dr. Mullick, and the findings [AR at 480‐84] of the Commissioner’s own one‐time examining 
consultant, Christopher Catt, Psy.D.  (Docket # 13 at 4‐5).  Given the Due Process error, it is immaterial whether the 
ALJ’s RFC finding is supported by the evidence “as is.”  The issue is whether, given an opportunity to comment and 
argue regarding the significance of the evidence at a supplemental hearing, Plaintiff might have convinced the ALJ 
to “see” the evidence differently and find that she is more limited. 

                                                               6 
 
